Citation Nr: 1137426	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether a grant of service connection is warranted.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from January 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for PTSD is herein reopened and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 2002 rating decision, which became final when the Veteran did not appeal.

2.  The evidence added to the record since the May 2002 rating decision bears directly and substantially upon the issue of service connection for PTSD.  In addition, it raises a reasonable possibility of substantiating the claim, and is, by itself or in conjunction with evidence previously assembled, so significant that it must be considered in order to fairly decide the merits of this issue, warranting reopening of the previously denied claim.


CONCLUSION OF LAW

Evidence submitted since the May 2002 decision, wherein the RO denied service connection for PTSD, is new and material; thus, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. 

Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In May 2006 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the June 2006 rating decision and August 2006 SOC explained the basis for the RO's action, and the SOC provided him with an additional period to submit more evidence.  It appears that all other obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  As discussed below in the Remand section, the Veteran's records from the Social Security Administration (SSA) must be obtained before the claim can be decided on the merits.  See 38 U.S.C.A. § 5103A(b)(3), (c)(3).  Since the previously denied claim is being reopened and remanded for additional development, there is no prejudice to the Veteran in proceeding with the current decision.

In addition to the foregoing harmless-error analysis, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  The May 2006 letter provided notice as to disability rating but did not provide notice as to effective date.  Since the previously denied claim is being reopened and remanded for additional development, there is no prejudice to the Veteran in proceeding with the current decision.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the May 2006 letter to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The U.S. Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims has held that the final phrase above ("must raise a reasonable possibility of substantiating the claim") should be viewed as enabling rather than precluding reopening.  In this regard, the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  The Court referred to VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting that VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that . . . relates to an unestablished fact necessary to substantiate the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  A May 2002 rating decision denied service connection for PTSD.  The Veteran did not appeal that rating action, and it therefore became final.  In November 2005 the Veteran filed a request to reopen his claim.


Summarizing the evidence at the time of the May 2002 rating decision, the service treatment records do not show any complaints, treatment or diagnoses related to any psychiatric disorders.  The service personnel records indicate that the Veteran served in Vietnam from December 1970 to November 1971.  His principal duties were senior vehicle repairman and dispatcher.

March 2002 VA psychiatric treatment records indicate that the Veteran had been having trouble falling asleep for over 20 years and that he had had nightmares for over 20 years which had worsened with age.  He sometimes yelled out "help" for no reason while watching detective shows, and he avoided violent movies because they prevented him from being able to sleep.  He had intrusive thoughts of Vietnam and avoided war coverage, crowds, and fireworks.  He tried not to drive because he feared crashing, and he startled easily.  He had had trouble with anxiety, depression, and concentration, he avoided arguing, and he isolated himself emotionally.  He had blocks in his memory regarding his own war experiences, had grief and survivor guilt, and sometimes started shaking.  The Veteran constantly felt that something would happen to him to cause his death, and he denied suicidal and homicidal ideation.  He had lost interest in sports and relationships and had been divorced.  His relationships with his children and grandchildren were good.  He drank to excess, which he felt he could give up if he slept.  While he did not think he had had manic episodes, he thought that he had had panic attacks.  The treating psychiatrist's impression was PTSD and major depressive disorder, moderate.

Regarding the evidence submitted since the May 2002 rating decision, August 2002 treatment notes indicate that the Veteran was still having trouble sleeping and that medication was still not helping.  At November 2002 treatment his medication regimen was discussed.  His mood was mildly depressed, his affect was full, and he was only drinking one or two times a week.  January 2003 VA treatment records indicate that the Veteran had been feeling better and that his relationship with his girlfriend had been going fine.  He had cut back on his drinking and his sleep was fair.  VA treatment records from August 2003 indicate that his sleep was improved.  Subsequent VA treatment records indicate that the Veteran has continued to be followed periodically for management of his medications.  In November 2004 he reported that he was doing "pretty well" but was having trouble sleeping.  

The Veteran wrote in a September 2006 statement that, while in a convoy on Highway 4 outside of Saigon, he had dismounted his vehicle when they stopped, and then three of the trucks were hit with grenades.  Three Americans were killed or wounded in the attack.  He also wrote that he requested after this incident that a Captain send him to a hospital in Saigon because of his nerves and other problems.

At June 2007 treatment the Veteran reported that several weeks before he had experienced a nightmare during which he got up and fell, injuring himself.  Since then his dreams had been pleasant.  October 2007 VA treatment notes indicate that the Veteran's mood was good with full affect.  He had maintained sobriety, and said he had been less argumentative.  In December 2007 the Veteran said at VA treatment that he "slept like a baby" as long as he took his medication.  He reported at February 2008 VA treatment that his family had complimented how well he had been doing for the past two to three years.  At January 2009 treatment the Veteran described difficulties he had when he ran out of Trazodone, with sleeping and getting along with his girlfriend.

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f)(3) (2011) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f)(3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  Under the previous version of 38 C.F.R. § 3.304, verification of the Veteran's alleged stressor of being in a convoy that was attacked with grenades was necessary because the record does not indicate that he participated in combat in Vietnam.  The Board finds that verification is no longer necessary, because the appellant is a Vietnam veteran and the alleged stressor was due to hostile military or terrorist activity and was consistent with the places, types, and circumstances of his service, as contemplated by the new 38 C.F.R. § 3.304(f)(3).  

Since the Veteran's stressor no longer needs to be verified, the Board views the evidence submitted since the May 2002 rating decision as being new and material because, when presumed credible, it contributes to a more complete picture of the origins of the Veteran's PTSD.  Therefore, it bears directly and substantially upon the specific matter under consideration and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for PTSD.  Where there is such evidence, "[t]his does not mean that the claim will always be allowed, just that the case will be reopened and the new evidence considered in the context of all other evidence for a new determination of the issues."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for PTSD is reopened and, to that extent only, the appeal is granted. 


REMAND

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV).  That manual provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The U.S. Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The Veteran has not undergone a VA examination for his PTSD.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when a VA examination is required by applicable regulation, and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  In the present case, the stressor criterion is met under the new PTSD regulation.  However, although there are treatment records which show PTSD symptoms or a diagnosis of PTSD, it is not clear from the record whether the Veteran has been diagnosed with PTSD upon thorough medical examination in accordance with the full and detailed criteria contained in DSM-IV, as is required for adjudication purposes.  See 38 C.F.R. § 4.125.  Therefore, a VA examination must be obtained before the claim can be decided on the merits.

As discussed above, the Veteran was not provided the full notice as to disability rating and effective date that is required by Dingess, supra.  On remand, the Veteran must be provided with such notice. 

An April 2001 letter that has been associated with the claims file indicates that the Veteran has been awarded disability benefits by the SSA.  The underlying records that SSA used to make its determination have not been associated with the claims file.  The duty to assist requires that VA obtain these records before the Veteran's claim is decided on the merits.  See 38 U.S.C.A. § 5103A(b)(3), (c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice in accordance with the law and pertinent Court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and any other applicable legal precedent.

2.  Obtain a copy of the records which were the basis of SSA's determination that the Veteran is disabled under SSA criteria, to include medical and examination reports.

3.  After the above development has been completed, schedule the Veteran for a VA examination for PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies and/or consultation(s) should be accomplished.  The examiner should state whether the Veteran has PTSD in accordance with DSM-IV, and/or whether he has any other mental disorders under the criteria in that manual.  If the examiner determines that the diagnostic criteria for a diagnosis of PTSD are met in this case, the examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the PTSD is due to the in-service stressor of being in a convoy in Vietnam that was attacked by enemy forces.  If PTSD is not diagnosed, the examiner should opine as to whether it is at least as likely as not that there is a causal connection between any other diagnosed mental disorder(s) and the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 probability).  A complete rationale should be provided for all opinions.  

a.  If the reviewer cannot answer any of the above questions without resorting to speculation, the reviewer should so state, and explain why that is so.

b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Then, readjudicate the Veteran's claim of service connection for PTSD.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


